                                                    EXHIBIT 6
    T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
    27, 2018), Court Opinion
Pagination
*     BL




Majority Opinion >



                    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA




    T.R.P. COMPANY, INC., Plaintiff(s), v. SIMILASAN AG and SIMILASAN CORPORATION, Defendant(s).


                                       Case No. 2:17-CV-2197 JCM (CWH)



                                             November 27, 2018, Filed

                                           November 27, 2018, Decided




For T.R.P. Company, Inc., Plaintiff, Counter Defendant: Daniel S. Silverman, LEAD ATTORNEY, Venable LLP,
Los Angeles, CA; Meaghan H. Kent, LEAD ATTORNEY, Venable LLP, Washington, DC; Michael N Feder,
Dickinson Wright PLLC, Las Vegas, NV.

For Similasan AG, Defendant: Christopher Cole, LEAD ATTORNEY, PRO HAC VICE, Washington, DC;
Michelle Gillette, LEAD ATTORNEY, PRO HAC VICE, Crowell & Moring, San Francisco, CA; Michael D
Rounds, Brownstein Hyatt Farber Schreck, LLC, Reno, NV.

For Similasan Corporation, Defendant, Counter Claimant: Christopher Cole, LEAD ATTORNEY, PRO HAC
VICE, Washington, DC; Emily Anne Ellis, LEAD ATTORNEY, Brownstein Hyatt Farber Shreck, Las Vegas, NV;
Michelle Gillette, LEAD ATTORNEY, PRO HAC VICE, Crowell & Moring, San Francisco, CA; Ryan James
Cudnik, LEAD ATTORNEY, Brownstein Hyatt Farber Schreck, LLP, Reno, NV; Michael D Rounds, Brownstein
Hyatt Farber Schreck, LLC, Reno, NV.




James C. Mahan, UNITED STATES DISTRICT JUDGE.


James C. Mahan



                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 1 of 13 PageID #: 403
                                                                                                                          // PAGE 1
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

ORDER

Presently before the court is defendant Similasan Corporation's ("Similasan Corp.") motion to dismiss. (ECF
No. 47). Plaintiff T.R.P. Company ("TRP") has not filed a response and the time to do so has passed. See
(ECF No. 55).

Also before the court is Similasan Corp.'s motion for reconsideration. (ECF No. 53). TRP has not filed a
response and the time to do so has passed.

Also before the court is defendant Similasan AG's motion to dismiss. (ECF No. 56). TRP filed a response (ECF
No. 67), to which Similasan AG replied (ECF No. 69).

Also before the court is Similasan Corp.'s motion to dismiss (ECF No. 57). TRP filed a response (ECF No. 68),
to which Similasan Corp. replied (ECF No. 70).

I. Facts

This action arises from Similasan Corp. and Similasan AG's (collectively "defendants") activities in the state of
Nevada, which allegedly caused CVS Pharmacy ("CVS") and other retailers to cease various business
transactions with TRP. (ECF No. 50).

On June 10, 2008, TRP registered the trademark PINKEYE RELIEF (U.S. Reg. No. 3,447,255) with the United
States Patent and Trademark Office ("USPTO"). (ECF Nos. 50, 57). TRP alleges that in 2010 it began to use
the mark in connection with an eye drop product, which had over two-million sales in the last five years. (ECF
No. 50). TRP further alleges that on July 29, 2015, TRP expanded its long-running business relationship with
CVS by entering into an agreement to supply CVS with PinkEye Relief. Id.

Similasan AG is a Swiss corporation that manufactures homeopathic remedies in Switzerland. (ECF Nos. 57,
67). Similasan Corp., which is incorporated under the laws of Colorado, purchases various products from
Similasan AG and distributes them throughout the United States. (ECF Nos. 50, 56, 56-1). Similasan Holding
Corporation is a Swiss corporation that wholly owns both Similasan AG and Similasan Corp. (ECF No. 56-1).

Similasan Corp. claims that it has sold an eye drop product called Pink Eye Relief in the United States since
2003. (ECF No. 57). Similasan AG manufactured Pink Eye Relief and, in January 2011, [*2] filed a trademark
application with the USPTO for the mark PINK EYE RELIEF. (ECF Nos. 31-1, 67). On March 29, 2011, the
USPTO refused to register Similasan AG's applied-for mark, finding that it was confusingly similar to TRP's
registration for PINKEYE RELIEF. See (ECF No. 31-2). Thereafter, Similasan AG abandoned its application
and allegedly rebranded its product to "Irritated Eye Relief." (ECF Nos. 50, 67).

TRP alleges that beginning around Fall 2014 and continuing through 2017, Similasan Corp. engaged in various
unlawful activities in order to prompt retailers to terminate their relationships with TRP. (ECF No. 50). These
activities included making false statements about TRP's product being "too risky" and telling retailers that "the
FDA would not permit over-the-counter . . . pink eye products under the name 'Pink Eye Relief.'" Id. Similasan
Corp.'s misrepresentations allegedly caused CVS to terminate its relationship with TRP and made many
retailers reluctant to purchase PinkEye Relief. Id.


                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 2 of 13 PageID #: 404
                                                                                                                         // PAGE 2
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

TRP further alleges that in May 2017 Similasan Corp. imported Irritated Eye Relief without changing the
Universal Product Code/Global Trade Item Name ("UPC/GTIN"). Id. Using the Pink Eye Relief UPC/GTIN
purportedly gave Similasan Corp. an unfair market advantage because it allowed Similasan Corp. to ship
Irritated Eye Relief to retailers without having to incur the high costs of completing a new product review and
acceptance process. Id.

On August 16, 2017, TRP initiated this action. (ECF No. 1). In its first amended complaint, TRP alleges six
causes of action: (1) federal trademark infringement in violation of the Lanham Act § 32(a) ; (2) false
designation of origin, trademark infringement, and unfair competition in violation of the Lanham Act § 43(a) ; (3)
unfair competition; (4) tortious interference with prospective economic advantage; (5) business disparagement;
and (6) false advertising and false descriptions in violation of the Lanham Act § 43(a) . (ECF No. 42-1). On
June 1, 2018, TRP filed, without obtaining the court's leave, a second amended complaint that alleges the
same six causes of action. (ECF No. 50).

Now defendants move to dismiss both the first amended complaint and the second amended complaint. (ECF
Nos. 47, 56, 57). Similasan AG also requests the court to reconsider its order issued on May 23, 2018, (ECF
No. 49), which denied as moot Similasan AG's motion to dismiss the original complaint (ECF No. 24).

II. Legal Standard

a. Amend

Federal Rule of Civil Procedure 15(a) provides that "[t]he court should freely give leave [to amend] when
justice so requires." Fed. R. Civ. P. 15(a)(2) . The United States Supreme Court has interpreted Rule 15(a)
and confirmed the liberal standard district courts must apply when granting such leave. In Foman v. Davis, the
Supreme Court explained:

      In the absence of any apparent or declared reason—such as undue delay, bad faith or dilatory
      motive on the part of the movant, repeated failure to cure deficiencies by amendments previously
      allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility of
      the amendment, etc.—the leave sought should, as the rules require, be "freely given."

371 U.S. 178 , 182 , 83 S. Ct. 227 , 9 L. Ed. 2d 222 (1962); see also Jackson [*3] v. Bank of Hawaii, 902 F.2d
1385 , 1387 (9th Cir. 1990).

Further, Rule 15(a)(2) provides that "a party may amend its pleading only with the opposing party's written
consent or the court's leave." Fed. R. Civ. P. 15(a)(2) . Local Rule 15-1(a) states that "the moving party shall
attach the proposed amended pleading to any motion seeking leave of the court to file an amended pleading."
LR 15-1(a) .

Where a court has entered a scheduling order and set a deadline for amending the pleadings, a request to
amend a pleading after the deadline is effectively a request to modify the case schedule pursuant to Federal
Rule of Civil Procedure 16(b) . Coleman v. Quaker Oats Co., 232 F.3d 1271 , 1294 (9th Cir. 2000). Under
Rule 16 , a party must show "good cause for not having amended their complaint before the time specified in
the scheduling order expired." Id . "This standard 'primarily considers the diligence of the party seeking the


                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 3 of 13 PageID #: 405
                                                                                                                         // PAGE 3
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

amendment.'" Id . (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 , 607 (9th Cir. 1992)).

b. Personal Jurisdiction

Federal Rule of Civil Procedure 12(b)(2) allows a defendant to move to dismiss a complaint for lack of
personal jurisdiction. See Fed. R. Civ. P. 12(b)(2) . To avoid dismissal under Rule 12(b)(2) , a plaintiff bears
the burden of demonstrating that its allegations establish a prima facie case for personal jurisdiction. See
Boschetto v. Hansing, 539 F.3d 1011 , 1015 (9th Cir. 2008). Allegations in the complaint must be taken as true
and factual disputes should be construed in the plaintiff's favor. Rio Props., Inc. v. Rio Int'l Interlink, 284 F.3d
1007 , 1019 (9th Cir. 2002).

"When no federal statute governs personal jurisdiction, the district court applies the law of the forum state."
Boschetto, 539 F.3d at 1015 ; see also Panavision Int'l L.P. v. Toeppen, 141 F.3d 1316 , 1320 (9th Cir. 1998).
Where a state has a "long-arm" statute providing its courts jurisdiction to the fullest extent permitted by the due
process clause, as Nevada does, a court need only address federal due process standards. See Arbella Mut.
Ins. Co. v. Eighth Judicial Dist. Court, 122 Nev. 509 , 134 P.3d 710 , 712 (Nev. 2006) (citing Nev. Rev. Stat. §
14.065 ); see also Boschetto, 539 F.3d at 1015 .

An assertion of personal jurisdiction must comport with due process. See Wash. Shoe Co. v. A-Z Sporting
Goods Inc., 704 F.3d 668 , 672 (9th Cir. 2012). Two categories of personal jurisdiction exist: (1) general
jurisdiction; and (2) specific jurisdiction. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408 ,
413-15 , 104 S. Ct. 1868 , 80 L. Ed. 2d 404 (1984); see also LSI Indus., Inc. v. Hubbell Lighting, Inc., 232 F.3d
1369 , 1375 (Fed. Cir. 2000).

General jurisdiction arises where a defendant has continuous and systematic ties with the forum, even if those
ties are unrelated to the litigation. See Tuazon v. R.J. Reynolds Tobacco Co., 433 F.3d 1163 , 1171 (9th Cir.
2006) (citing Helicopteros Nacionales de Colombia, S.A., 466 U.S. at 414-16 ). "[T]he plaintiff must
demonstrate the defendant has sufficient contacts to constitute the kind of continuous and systematic general
business contacts that approximate physical presence." In re W. States Wholesale Nat. Gas Litig., 605 F.
Supp. 2d 1118 , 1131 (D. Nev. 2009) (internal quotation marks and citations omitted). In other words,
defendant's affiliations with the forum state must be so "continuous and systematic" as to render it essentially
"at home" in that forum. See Daimler AG v. Bauman, 571 U.S. 117 , 137 , 134 S. Ct. 746 , 187 L. Ed. 2d 624
(2014).

Specific jurisdiction arises where sufficient contacts with the forum state exist such that the assertion of
personal jurisdiction "does not offend 'traditional notions of fair play and substantial [*4] justice.'" Int'l Shoe Co.,
326 U.S. at 316 (quoting Milliken v. Meyer, 311 U.S. 457 , 463 , 61 S. Ct. 339 , 85 L. Ed. 278 (1940)). The
Ninth Circuit has established a three-prong test for analyzing an assertion of specific personal jurisdiction:

      (1) The non-resident defendant must purposefully direct his activities or consummate some
      transaction with the forum or resident thereof; or perform some act by which he purposefully avails
      himself of the privilege of conducting activities in the forum, thereby invoking the benefits and
      protections of its laws;



                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 4 of 13 PageID #: 406
                                                                                                                           // PAGE 4
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

      (2) the claim must be one which arises out of or relates to the defendant's forum-related activities;
      and

      (3) the exercise of jurisdiction must comport with fair play and substantial justice, i.e., it must be
      reasonable.

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797 , 802 (9th Cir. 2004). "The plaintiff bears the burden
of satisfying the first two prongs of the test. If the plaintiff fails to satisfy either of these prongs, personal
jurisdiction is not established in the forum state." Id . (citations omitted).

c. Failure to state a claim

A court may dismiss a plaintiff's complaint for "failure to state a claim upon which relief can be granted." Fed.
R. Civ. P. 12(b)(6) . A properly pled complaint must provide "[a] short and plain statement of the claim showing
that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2) ; Bell Atlantic Corp. v. Twombly, 550 U.S. 544 , 555
, 127 S. Ct. 1955 , 167 L. Ed. 2d 929 (2007). While Rule 8 does not require detailed factual allegations, it
demands "more than labels and conclusions" or a "formulaic recitation of the elements of a cause of action."
Ashcroft v. Iqbal, 556 U.S. 662 , 678 , 129 S. Ct. 1937 , 173 L. Ed. 2d 868 (2009) (citation omitted).

"Factual allegations must be enough to rise above the speculative level." Twombly, 550 U.S. at 555 . Thus, to
survive a motion to dismiss, a complaint must contain sufficient factual matter to "state a claim to relief that is
plausible on its face." Iqbal, 556 U.S. at 678 (citation omitted).

In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply when considering
motions to dismiss. First, the court must accept as true all well-pled factual allegations in the complaint;
however, legal conclusions are not entitled to the assumption of truth. Id. at 678-79 . Mere recitals of the
elements of a cause of action, supported only by conclusory statements, do not suffice. Id .

Second, the court must consider whether the factual allegations in the complaint allege a plausible claim for
relief. Id. at 679 . A claim is facially plausible when the plaintiff's complaint alleges facts that allow the court to
draw a reasonable inference that the defendant is liable for the alleged misconduct. Id. at 678 .

Where the complaint does not permit the court to infer more than the mere possibility of misconduct, the
complaint has "alleged - but it has not shown - that the pleader is entitled to relief." Id. at 679 . When the
allegations in a complaint have not crossed the line from conceivable to plausible, plaintiff's claim must be
dismissed. Twombly, 550 U.S. at 570 .

The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d 1202 , 1216 (9th Cir.
2011). The Starr court held,

      First, to be entitled to the presumption of truth, allegations in a complaint or counterclaim may not
      simply recite the elements of a cause of action, but must [*5] contain sufficient allegations of
      underlying facts to give fair notice and to enable the opposing party to defend itself effectively.

      Second, the factual allegations that are taken as true must plausibly suggest an entitlement to


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 5 of 13 PageID #: 407
                                                                                                                           // PAGE 5
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

       relief, such that it is not unfair to require the opposing party to be subjected to the expense of
       discovery and continued litigation.

Id .

III. Discussion

Before the court are several issues. First, for purposes of judicial efficiency, the court will allow TRP to proceed
on its second amended complaint despite its failure to obtain the court's leave. Second, the court will deny
Similasan Corp.'s motions for reconsideration and dismissal of the first amended complaint (ECF Nos. 47, 53).
Third, the court will deny Similasan AG's motion to dismiss the second amended complaint for lack of personal
jurisdiction. Lastly, the court will grant in part and deny in part Similasan Corp.'s motion to dismiss the second
amended complaint for failure to state a claim (ECF No. 57).

a. Second amended complaint

Defendants argue that the court should strike the second amended complaint because TRP did not first obtain
the court's leave. (ECF Nos. 56, 67). TRP argues that it timely filed its second amended complaint as a matter
of course under Federal Rule of Civil Procedure 15(a)(1) because defendants stipulated to the filing of the
first amended complaint. (ECF Nos. 67, 68).

Rule 15(a)(1) permits a plaintiff to amend a complaint once as a matter of course. However, when a court has
entered a scheduling order, a plaintiff can amend a complaint only after obtaining the court's leave pursuant to
Rule 16(b) and 15(a)(2) . See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 , 607-08 (9th Cir. 1992);
see also CSK Investments, LLC v. Select Portfolio Servicing, Inc., No. cv-10-00452-PHX-GMS, [2011 BL
82673], 2011 U.S. Dist. LEXIS 33454 , at *2 (D. Ariz. Mar. 29, 2011) (holding that Rule 15(a)(1) does not
permit a party to amend as a matter of course when the court has entered a scheduling order).

The court entered a scheduling order that set April 13, 2018, as the deadline for the parties to amend the
pleadings. (ECF No. 38). TRP filed its second amended complaint on June 1, 2018, nearly six weeks after the
deadline expired. (ECF No. 50). Thus, Rule 16(b) controls and TRP cannot amend its pleading as a matter of
course. See Coleman, 232 F.3d at 1294 ; see also CSK Investments, LLC, [2011 BL 82673], 2011 U.S. Dist.
LEXIS 33454 , [2011 BL 82673], 2011 WL 1158551 at *2.

TRP should have filed a motion for leave to amend and attached the second amended complaint in
accordance with Local Rule 15-1(a) . However, because the litigants have already fully briefed the second
amended complaint, the court will exercise its discretion and consider whether the amendment was proper
under Rule 16(b) and 15(a) . See, e.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402 , 404 (9th Cir.
2010) (holding that district courts have inherent power to control their own dockets).

TRP argues that it has shown good cause pursuant to Rule 16(b) because it promptly filed the second
amended complaint in order to address Similasan AG's motion to dismiss the first amended complaint (ECF
No. 47). (ECF No. 67). The court agrees. TRP filed the second amended complaint two weeks after Similasan
AG filed its motion to dismiss (ECF No. 47). (ECF No. 50). Thus, TRP exercised "diligence" [*6] in this matter
and has shown good cause. Coleman v. Quaker Oats Co., 232 F.3d 1271 , 1294 (9th Cir. 2000).

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 6 of 13 PageID #: 408
                                                                                                                          // PAGE 6
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

Further, allowing TRP to proceed on the second amended complaint is consistent with Rule 15(a)'s liberal
policy in favor of allowing amendments to pleadings. See id. First, the amendment is not futile as it alleges
additional details pertaining to Similasan Corp.'s misrepresentations and business interference. See (ECF No.
50). Second, there is virtually no risk of undue prejudice against defendants as they have fully briefed the
second amended complaint and await the court's adjudication. Accordingly, the court will hold that the second
amended complaint is the operative complaint in this action.

b. Similasan Corp.'s motions (ECF Nos. 47, 53)

Because the first amended complaint is no longer operative and Similasan Corp. has already filed a motion to
dismiss the second amended complaint, the court will deny without prejudice Similasan Corp.'s motion to
dismiss the first amended complaint (ECF No. 47). See Clark v. Wells, No. 2:13-cv-00882-GMN-CWH, 2014
U.S. Dist. LEXIS 5842 , at *2 (D. Nev. Jan. 15, 2014) (granting leave to amend a complaint and denying
without prejudice a pending motion to dismiss with leave to re-file). The court will also deny as moot Similasan
AG's motion for reconsideration, which requests that the court deem Similasan AG's motion to dismiss the
original complaint (ECF No. 24) responsive to the now inoperative first amended complaint. (ECF No. 53).

c. Personal Jurisdiction

Similasan AG argues that the court does not have specific personal jurisdiction over Similasan AG and should
dismiss it from this action. (ECF No. 56). The court disagrees.

Pursuant to Federal Rule of Civil Procedure 4(k)(2) , known as the federal long-arm statute, federal courts
can exercise personal jurisdiction over a foreign defendant based on the aggregate contacts of the defendant
with the United States as a whole. Getz v. Boeing, 654 F.3d 852 , 858 (9th Cir. 2011). To establish jurisdiction
under Rule 4(k)(2) , the action must satisfy three requirements. "First, the claim against the defendant must
arise under federal law. Second, the defendant must not be subject to the personal jurisdiction of any state
court of general jurisdiction. Third, the federal court's exercise of personal jurisdiction must comport with due
process." Pebble Beach Co. v. Caddy, 453 F.3d 1151 , 1159 (9th Cir. 2006) (internal citations omitted).

Here, this action arises under federal law because TRP claims trademark infringement in violation of the
Lanham Act §§ 32(a) , 43(a) ; 15 U.S.C. §§ 1114(a) , 1125(a) . (ECF No. 50). Further, Similasan AG has failed
to identify a proper alternative forum in which this action could proceed. (ECF Nos. 56, 69); see Holland Am.
Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450 , 461 (9th Cir. 2007) ("If, however, the defendant contends that
he cannot be sued in the forum state and refuses to identify any other where suit is possible, then the federal
court is entitled to use Rule 4(k)(2) .").

The third factor's due process analysis is identical to the analysis for specific jurisdiction except the relevant
forum is the United States as a whole. Pebble Beach, 453 F.3d at 1159 . Thus, the court turns to the minimum-
contacts test for specific jurisdiction.

i. Purposeful direction

The first prong of [*7] the three-part test for personal jurisdiction requires that the defendant either purposefully
directed its activities at residents of the forum or purposefully availed itself of the privilege of doing business in

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 7 of 13 PageID #: 409
                                                                                                                          // PAGE 7
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

the forum. Wash. Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668 , 672 (9th Cir. 2012). Trademark
infringement and unfair competition actions sound in tort and, thus, the Ninth Circuit requires a plaintiff to
establish purposeful direction under the Calder-effects test. Rio Props., Inc. v. Rio Int'l Interlink, 284 F.3d 1007
, 1019 (9th Cir. 2002) (applying the Calder-effects test to trademark infringement claims); but see Freestream
Aircraft (Bermuda) Limited v. Aero Law Group, 905 F.3d 597 , 604 (9th Cir. 2018) (limiting the Calder-effects
test to conduct that takes place outside the forum state).

Under the Calder-effects test, a plaintiff must show that the defendant (1) committed an intentional act; (2)
expressly aimed at the forum state; and (3) the defendant knew that the brunt of the harm was likely to be
suffered in the forum state. Washington Shoe Co. v. A-Z Sporting Goods, Inc., 704 F.3d 668 , 673 (9th Cir.
2012).

Similasan AG became aware that Pink Eye Relief could be an infringing product when the USPTO rejected its
trademark application. See (ECF No. 31-2). Nevertheless, Similasan AG sold Pink Eye Relief to its sibling
corporation, Similasan Corp., which is the designated distributor for the United States. (ECF No. 56-1). Thus,
Similasan AG engaged in intentional acts aimed at the United States and was aware that the brunt of the harm
would be suffered in the United States. See Amini Innovation Corp. v. JS Imports, Inc., 497 F. Supp. 2d 1093 ,
1106 (C.D. Cal. 2007) (citing MCA Records, Inc. v. Charly Records Ltd., No. 95-56250, 1997 U.S. App. LEXIS
3684 , [108 F.3D 338], 1997 WL 76173 , at *8 (9th Cir. Feb. 21 1997) (unpublished disposition) (holding that
defendant satisfied the Calder-effect test by selling/licensing an infringing product that it knew would be
distributed to the United States)).

ii. Forum-related Activities

The second prong of the specific jurisdiction analysis requires that the plaintiff's claim arise out of the
defendant's forum-related activities. Schwarzenegger, 374 F.3d at 802 . This inquiry turns on whether the
plaintiffs would not have been injured "but for" the defendant's activities. See Panavision, 141 F.3d at 1322 ;
Ballard v. Savage, 65 F.3d 1495 , 1500 (9th Cir. 1995). Activities that are "too attenuated" do not satisfy the
but-for test. Doe v. American Nat'l Red Cross, 112 F.3d 1048 , 1051 (9th Cir. 1997).

TRP has pleaded a prima facie case that Similasan AG's engaged in forum-related activities that caused TRP's
damages. As discussed above, Similasan AG sold an allegedly infringing product to its sibling corporation,
knowing that Similasan Crop. would distribute the product to retailers in the United States. Thus, TRP's
trademark and unfair competition claims would not arise but-for Similasan AG's intentional acts in furtherance
of selling Pink Eye Relief in the United States. See Platinum Performance, Inc.v. Pro Development, GmbH, No.
cv 07-2610, at*4 (C.D. Cal. June 3, 2009) (holding that purposeful direction towards the forum establishes the
second prong for specific jurisdiction); see also Panavision Int'l, L.P. v. Toeppen, 141 F.3d at 1322 .

iii. Reasonableness

To determine if the exercise of jurisdiction [*8] comports with "fair play and substantial justice," and is therefore
"reasonable," the court considers the following seven factors:

      (1) the extent of the [defendant's] purposeful injection into the forum state's affairs;


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 8 of 13 PageID #: 410
                                                                                                                          // PAGE 8
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

      (2) the burden on the defendant of defending in the forum;

      (3) the extent of conflict with the sovereignty of the defendant's state;

      (4) the forum state's interest in adjudicating the dispute;

      (5) the most efficient judicial resolution of the controversy;

      (6) the importance of the forum to the plaintiff's interest in convenient and effective relief; and

      (7) the existence of an alternative forum.

Dole Food Co. v. Watts, 303 F.3d 1104 , 1114 (9th Cir. 2002). "No one factor is dispositive; a court must
balance all seven." Panavision Int'l L.P. v. Toeppen, 141 F.3d 1316 , 1323 (9th Cir. 1998).

"The unique burdens placed upon one who must defend oneself in a foreign legal system should have
significant weight in assessing the reasonableness of stretching the long arm of personal jurisdiction over
national borders." Core-Vent Corp. v. Nobel Indus. AB, 11 F.3d 1482 , 1488 (9th Cir. 1993), holding modified
by Yahoo! Inc. v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d 1199 (9th Cir. 2006) (quoting
Asahi Metal Indus. Co. v. Superior Court of California, Solano Cty., 480 U.S. 102 , 114 , 107 S. Ct. 1026 , 94 L.
Ed. 2d 92 (1987)). However, "when minimum contacts have been established, often the interests of the plaintiff
and the forum in the exercise of jurisdiction will justify even the serious burdens placed on the alien defendant."
Asahi, 480 U.S. at 114 .

States have a "manifest interest in providing effective means of redress for [their] residents." McGee v. Int'l Life
Ins. Co., 355 U.S. 220 , 223 , 78 S. Ct. 199 , 2 L. Ed. 2d 223 (1957). Further, "[a] choice of law provision may
reinforce a defendant's 'deliberate affiliation with the forum State and the foreseeability of possible litigation
there.'" Parasoft Corp. v. Parasoft S.A., No. CV 14-9166-DMG (PLAx), 2015 U.S. Dist. LEXIS 182143 , [2015
BL 476467], 2015 WL 12645754 , at *3 (C.D. Cal. Feb. 19, 2015) (quoting Elecs. For Imaging, Inc. v. Coyle,
340 F.3d 1344 , 1353 (Fed. Cir. 2003)).

"[The most efficient judicial resolution] factor focuses on the location of the evidence and witnesses."
Panavision, 141 F.3d at 1323 (citing Caruth v. Int'l Psychoanalytical Ass'n, 59 F.3d 126 , 129 (9th Cir. 1995),
holding modified by Yahoo! Inc. v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d 1199 (9th Cir.
2006)). The fifth factor "is no longer weighed heavily given the modern advances in communication and
transportation." Id .

Here, the first two factors suggest that exercising jurisdiction over Similasan AG would be fair. Similasan AG
engaged in significant activities with the intention to sell Pink Eye Relief in the United States. (ECF No. 56-1).
Further, Similasan AG's sibling corporation, Similasan Corp., mitigates the burden of litigating in this forum
because Similasan Corp. is a co-defendant, incorporated under the laws of Colorado, and has retained the
same counsel as Similasan AG. The court also recognizes that, in light of modern technology, Similasan AG
can easily access this forum. See Sinatra v. National Enquirer, 854 F.2d 1191 , 1199 (9th Cir. 1988).

The third factor is not relevant because Similasan AG has not raised any potential conflict regarding the


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 9 of 13 PageID #: 411
                                                                                                                          // PAGE 9
      T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
      27, 2018), Court Opinion

sovereignty of Similasan AG's state. The fourth factor weighs in favor of exercising jurisdiction because the
underlying business activities that give rise [*9] to this action substantially occurred in Nevada—both eye drop
products were sold in this forum and TRP's relationship with CVS primarily centered on supplying stores in
Nevada. (ECF No. 50).

The fifth, sixth, and seventh factors also weigh in favor of exercising jurisdiction. The defendants have not
identified and the court is not aware of any forum that could more efficiently adjudicate this action, especially
since the parties are scheduled to complete discovery in approximately five months. (ECF No. 46). Further,
because the underlying business activities substantially occurred in Nevada, the witnesses and evidence are
likely to be located in this forum.

In sum, nearly all of the factors favor exercising jurisdiction. Thus, the court will hold that Similasan AG "failed
to present a compelling case that the . . . exercise of jurisdiction in [Nevada] would be unreasonable." See
Panavision, 141 F.3d at 1324 .

iv. Summary

Similasan AG is subject to personal jurisdiction in this forum because the claims against Similasan AG arise
under federal law, Similasan AG is not subject to personal jurisdiction in any other state, and the exercise of
jurisdiction comports with due process. See Pebble Beach, 453 F.3d at 1159 . Accordingly, the court will deny
Similasan AG's motion to dismiss (ECF No. 56).

...

...

...

d. Failure to state a claim

Similasan Corp. argues that TRP has failed to state plausible claims for (1) tortious interference with
prospective economic advantage, (2) business disparagement, and (3) false advertising and false description
in violation of the Lanham Act § 43(a) . (ECF No. 57).

i. Tortious interference with prospective economic advantage

To state a claim for tortious interference with prospective economic advantage, a plaintiff must allege "(1) a
prospective contractual relationship between the plaintiff and a third party; (2) knowledge by the defendant of
the prospective relationship; (3) intent to harm the plaintiff by preventing the relationship; (4) the absence of
privilege or justification by the defendant; and (5) actual harm to the plaintiff as a result of the defendant's
conduct." Consol. Generator-Nev., Inc. v. Cummins Engine Co., 114 Nev. 1304 , 971 P.2d 1251 , 1255 (1998)
(per curiam).

Similasan Corp. argues that TRP's second amended complaint alleges an ongoing business relationship with
CVS rather than prospective contractual relationship. (ECF No. 57). TRP contends that its claim relies on
recurring purchase orders, which are independent contracts that TRP expected to renew. (ECF No. 68).

                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
            Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 10 of 13 PageID #: 412
                                                                                                                          // PAGE 10
      T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
      27, 2018), Court Opinion

TRP's second amended complaint alleges that its "business relationship with CVS entailed recurring purchase
orders placed by CVS, as needed, to replenish stock of TRP's product offerings." (ECF No. 50). TRP's
continues to allege that it "expected to continue receiving purchase orders from CVS . . . for many years to
come . . ." Id. These allegations provide details of future business activities and, thus, allege prospective
contractual relationships.

Similasan Corp. also argues that TRP has failed to allege that Similasan Corp.'s actions were unjustified. (ECF
No. 57). However, the second amended complaint contains details pertaining [*10] to Similasan Corp.'s false
and disparaging statements about the stability of TRP's product. (ECF No. 50). If true, such actions would
properly support a claim for tortious interference with prospective economic advantage. See Crockett v. Sahara
Realty Corp., 95 Nev. 197 , 591 P.2d 1135 , 1137 (Nev. 1979) (holding that a plaintiff must show that the
means used to divert the prospective advantage was unlawful or improper).

Lastly, Similasan Corp. argues that the statute of limitations bars TRP's claim. (ECF No. 57). Intentional
interference with prospective economic advantage is subject to a three-year statute of limitations. NRS
11.190(3)(c) ; see also Stalk v. Mushkin, 125 Nev. 21 , 199 P.3d 838 , 842 (Nev. 2009). However, the
limitations period does not begin to run until "the wrong occurs and a party sustains injuries for which relief
could be sought." Petersen v. Bruen, 106 Nev. 271 , 792 P.2d 18 , 20 (1990). According to the second
amended complaint, CVS terminated its business relationship with TRP on December 21, 2017, (ECF No. 50),
which is well within the limitations period.

In sum, Similasan Corp. has failed to raise proper grounds to dismiss TRP's claim for tortious interference with
prospective economic advantage. Accordingly, the court will deny Similasan Corp.'s motion to dismiss as to
this cause of action.

ii. Business disparagement

To state claim for business disparagement, a plaintiff must allege "(1) a false and disparaging statement, (2)
the unprivileged publication by the defendant, (3) malice, and (4) special damages." Clark Cnty. Sch. Dist. v.
Virtual Educ. Software, Inc., 125 Nev. 374 , 213 P.3d 496 , 504 (Nev. 2009).

Similasan Corp. argues that the court should dismiss TRP's claim for business disparagement because TRP
has failed to allege malice. (ECF No. 57). To plausibly plead malice, a plaintiff must allege "either that the
defendant published the disparaging statement with the intent to cause harm to the plaintiff's pecuniary
interests, or the defendant published a disparaging remark knowing its falsity or with reckless disregard for its
truth." Clark, 213 P.3d at 504-05 . Although TRP alleges that Similasan Corp. told CVS that TRP's business
and products are unstable, the second amended complaint does not provide details of Similasan Corp. acting
with malice. See (ECF No. 50). Accordingly, the court will dismiss with prejudice TRP's claim for business
disparagement. See Rubke v. Capitol Bancorp, Ltd., 551 F.3d 1156 , 1167 (9th Cir. 2006) (holding that a court
has particularly broad discretion to dismiss with prejudice when a plaintiff has already amended the complaint).

...

...


                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
            Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 11 of 13 PageID #: 413
                                                                                                                          // PAGE 11
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

iii. False advertising and false description

To state a claim for false advertising and false designation, a plaintiff must allege "(1) a false statement of fact
by the defendant in a commercial advertisement about its own or another's product; (2) the statement actually
deceived or has the tendency to deceive a substantial segment of its audience; (3) the deception is material, in
that it is likely to influence the purchasing decision; (4) the defendant caused its false statement to enter
interstate commerce; and (5) the plaintiff has been or is likely to be injured as a result of the false statement,
either by direct diversion of sales from itself to defendant or by a [*11] lessening of the goodwill associated with
its products." 15 U.S.C. § 1125(a)(1)(B) ; Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134 , 1139 (9th
Cir. 1997).

Similasan Corp. argues that TRP has failed to allege a false statement of fact. (ECF No. 57). A plaintiff can
allege a false statement of fact by pleading that a defendant made representations that are literally false, false
by necessary implication, or literally true but likely to mislead or confuse consumers. Southland, 108 F.3d at
1139 . In the second amended complaint, TRP alleges that Similasan Corp. made numerous material
misrepresentations, such as TRP's product being "too risky" and that "the FDA would not permit over-the-
counter . . . pink eye products under the name 'Pink Eye Relief.'" (ECF No. 50). Thus, TRP has sufficiently
pleaded that Similasan Corp. made false statements of fact.

Similasan Corp. also argues that the statute of limitations bars TRP's claim for false advertising and false
description. (ECF No. 57). Because the Lanham Act does not contain its own statute of limitations provision,
the court will borrow the most analogous state statue of limitations. See Theodosakis v. Contract Pharmacal
Corp., 172 Fed. Appx. 772 (9th Cir. 2006) (not selected for publication in the Federal Reporter). Thus, the
proper limitations period in this case is four years, borrowing from the Nevada Deceptive Trade Practices Act
("NDTPA"). NRS § 11.190(2)(d) ; see Cybergun, S.A. v. Jag Precision, No. 2:12-cv-00074-APG-GWF, 2014
U.S. Dist. LEXIS 176285 , at *3 (D. Nev. Dec. 19, 2014).

TRP alleges that Similasan Corp. made false statements of fact pertaining to TRP's products as recently as
2016 and 2017. (ECF No. 50). Thus, because these misrepresentations occurred within the limitations period,
the court will not dismiss TRP's claim for false advertising and false description.

IV. Conclusion

Accordingly,

IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Similasan Corp.'s motion to dismiss (ECF No.
47) be, and the same hereby is, DENIED without prejudice.

IT IS FURTHER ORDERED that Similasan Corp.'s motion for reconsideration (ECF No. 53) be, and the same
hereby is, DENIED as moot.

IT IS FURTHER ORDERED that Similasan AG's motion to dismiss (ECF No. 56) be, and the same hereby is,
DENIED.

IT IS FURTHER ORDERED that Similasan Corp.'s motion to dismiss (ECF No. 57) be, and the same hereby is


                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 12 of 13 PageID #: 414
                                                                                                                       // PAGE 12
   T.R.P. Co. v. Similasan AG, No. 2:17-CV-2197 JCM (CWH), 2018 BL 436637, 2018 Us Dist Lexis 200715 (D. Nev. Nov.
   27, 2018), Court Opinion

GRANTED in part and DENIED in part, consistent with the foregoing.

DATED November 27, 2018.

/s/ James C. Mahan

UNITED STATES DISTRICT JUDGE




                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 30-6 Filed 03/23/21 Page 13 of 13 PageID #: 415
                                                                                                                       // PAGE 13
